 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   LISA BROOCKS,                                       Case No. 1:19-cv-01228-DAD-BAM

10                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                         WITHDRAW AS COUNSEL OF RECORD
11           v.                                          FOR PLAINTIFF LISA BROOCKS

12   C R BARD INCORPORATED, et al.,                      (Doc. No. 42)

13                    Defendants.

14

15          Pending before the Court is the motion of Ben C. Martin, Laura J. Baughman, and

16    Thomas Wm. Arbon of the Law Office of Ben C. Martin, now known as Martin Baughman,

17    PLLC (“Movants”), to withdraw as attorney of record for Lisa Broocks (“Plaintiff”). (Doc. No.

18    13.) The matter was heard on February 28, 2020, before United States Magistrate Judge

19    Barbara A. McAuliffe. Counsel Laura J. Baughman and Christine Woods appeared by

20    telephone. Plaintiff Lisa Broocks appeared in person. Counsel Shawtina Lewis appeared by

21    telephone on behalf of Defendants C R Bard Incorporated and Bard Peripheral Vascular

22    Incorporated.

23          Having considered the moving papers, arguments and records in this action, the motion to

24 withdraw as counsel of record will be GRANTED.

25                                          BACKGROUND

26          This case was transferred to this Court on September 6, 2019, from a multidistrict

27 litigation proceeding (“MDL”) before Senior District Judge David G. Campbell in the United

28 States District Court for the District of Arizona involving personal injury cases brought as a


                                                     1
 1 result of certain inferior vena cava (“IVC”) filters manufactured by Defendants. (Doc. Nos. 3,

 2 5.) On December 27, 2019, the Court issued a Scheduling Order in this case setting deadlines for

 3 amendment of the pleadings, initial disclosures, expert and non-expert discovery, and dispositive

 4 motions. (Doc. No. 39.)

 5         On January 17, 2020, Plaintiff’s counsel filed the instant motion to withdraw as attorney

 6 of record. (Doc. No. 42.) On January 29, 2020, the Court issued an order setting this matter for

 7 hearing on February 28, 2020, and directing Plaintiff’s counsel to serve Plaintiff with copies of

 8 the motion and the Court’s order. (Doc. No. 43.) Any opposition or statement of non-opposition

 9 was to be filed on or before February 14, 2020. (Id.)

10         On February 5, 2020, Plaintiff’s counsel filed a proof of service indicating that the

11 motion and the Court’s January 29, 2020 order had been served on Plaintiff by certified mail at

12 her last known address and that Plaintiff had signed for the documents on February 3, 2020.

13 (Doc. No. 45.) On February 6, 2020, Defendants filed a statement of non-opposition to the

14 motion. (Doc. No. 46.)

15         To date, no opposition has been submitted or otherwise filed with the Court. Plaintiff

16 appeared in person and opposed the motion at the hearing.

17                                           DISCUSSION

18         A.      Motion to Withdraw

19         According to the motion, Plaintiff’s counsel moves to withdraw because counsel

20 “through a letter has terminated the attorney-client relationship with Plaintiff. A conflict had

21 arisen between counsel and [Plaintiff].” (Doc. No. 43.) Counsel also requests that Plaintiff be

22 given sixty (60) days to retain successor counsel. (Id.)

23         B.      Legal Standard

24         In the Eastern District of California, attorneys representing parties to a civil case are

25 subject to this Court’s Local Rule 182(d) which provides:

26         Unless otherwise provided herein, an attorney who has appeared may not
27         withdraw leaving the client in propria persona without leave of court upon noticed
           motion and notice to the client and all other parties who have appeared. The
28         attorney shall provide an affidavit stating the current or last known address or


                                                   2
 1          addresses of the client and the efforts made to notify the client of the motion to
            withdraw. Withdrawal as attorney is governed by the Rules of Professional
 2          Conduct of the State Bar of California, and the attorney shall conform to the
 3          requirements of those Rules. The authority and duty of the attorney of record
            shall continue until relieved by order of the Court issued hereunder. Leave to
 4          withdraw may be granted subject to such appropriate conditions as the Court
            deems fit.
 5

 6 L.R. 182(d); see also Thomas v. Experian Info. Sols., Inc., 2014 WL 7359180, at *1 (E.D. Cal.

 7 Dec. 23, 2014) (“Whether to grant leave to withdraw is subject to the sound discretion of the

 8 Court and ‘may be granted subject to such appropriate conditions as the Court deems fit.’”);

 9 Canandaigua Wine Co., Inc. v. Moldauer, 2009 WL 89141, *1 (E.D. Cal. Jan. 14, 2009) (finding

10 that the decision to grant or deny counsel’s motion to withdraw is committed to the discretion of

11 the trial court).

12          The Rules of Professional Conduct of the State Bar of California provide that an attorney

13 may withdraw from representation if the client’s conduct “renders it unreasonably difficult for

14 the lawyer to carry out the representation effectively.” California Rules of Professional Conduct,

15 Rule 1.16(b)(4). The Rules also allow for permissive withdrawal where “the lawyer believes in

16 good faith, in a proceeding pending before a tribunal, that the tribunal will find the existence of

17 other good cause for withdrawal.” Rule 1.16(b)(10). As noted above, the decision to grant

18 counsel’s motion to withdraw is within the discretion of the trial court. Thomas 2014 WL

19 7359180, at *1; Canandaigua, 2009 WL 89141 at *1. “In ruling on a motion to withdraw, some
20 courts have looked to the following factors: 1) the reasons why withdrawal is sought; 2) the

21 prejudice withdrawal may cause to other litigants; 3) the harm withdrawal might cause to the

22 administration of justice; and 4) the degree to which withdrawal will delay the resolution of the

23 case.”     Canandaigua, 2009 WL 89141 at *1.              “In determining whether good cause for

24 withdrawal exists, courts have considered whether the client is cooperative or seeks to dictate

25 litigation strategy.” Id. at *2 (citation omitted).

26          C.         Analysis

27          In this case, the Court finds that the conduct of Plaintiff renders it unreasonably difficult

28 for Movants to carry out their employment effectively. The Court also finds that Movants have


                                                         3
 1 demonstrated good cause for permissive withdrawal as attorney of record for Plaintiff. Given the

 2 procedural posture of this case, withdrawal will not result in prejudice to the other litigants, nor

 3 will it cause harm to the administration of justice and/or unduly delay the resolution of the case.

 4 The Court notes that Messrs. Martin and Arbon are not admitted to practice before this Court and

 5 have previously been terminated as counsel of record for Plaintiff. (See Doc. Nos. 37-38, 40-

 6 41.) Nonetheless, the motion to withdraw shall be granted as to all Movants and Lisa Broocks

 7 will be substituted in propria persona in place and stead of Movants. The Court will further grant

 8 Plaintiff a brief extension of time to secure new counsel.

 9                                   CONCLUSION AND ORDER

10          For the reasons stated, the Court HEREBY ORDERS as follows:

11          1.     The motion to withdraw as attorney of record for Plaintiff Lisa Broocks filed by

12 Ben C. Martin, Laura J. Baughman, and Thomas Wm. Arbon of the Law Office of Ben C.

13 Martin, now known as Martin Baughman, PLLC (Doc. No. 42) is GRANTED;

14          2.     Lisa Broocks is substituted in propria persona in place and stead of Ben C.

15 Martin, Laura J. Baughman, and Thomas Wm. Arbon of the Law Office of Ben C. Martin, now

16 known as Martin Baughman, PLLC;

17          3.     The Court SETS a STATUS CONFERENCE for May 6, 2020, at 9:00 AM in

18 Courtroom 8 (BAM) before the undersigned. The purpose of the conference will be to

19 address whether Ms. Lisa Broocks has secured new counsel or intends to represent herself in
20 propria persona. The parties are encouraged to appear at the status conference by telephone with

21 each party using the following dial-in number and access code: dial-in number 1-877-411-

22 9748; access code 3219139; and

23          4.     The Clerk of the Court is directed to update the docket with the contact

24 information of Lisa Broocks at her last known address:

25          Lisa Broocks
            716 Santa Alicia Drive
26          Rhonert Park, CA 94928
27

28


                                                     4
 1         Plaintiff is advised that pursuant to Local Rules 182(f) and 183(b) she is under a

 2 continuing duty to notify the Clerk and all other parties of any change of address or telephone

 3 number.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    March 2, 2020                             /s/ Barbara    A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
